Title: From Alexander Hamilton to Rufus King, [8 April 1797]
From: Hamilton, Alexander
To: King, Rufus


[New York, April 8, 1797]
I thank you, My Dear Sir, for your letter of the 6th. of February. The intelligence that the Directory have ordered away our Minister is every way unpleasant. It portends too much a formal Rupture as the only alternative to an ignominious submission. Much public feeling has been excited. But the Government, I trust and believe, will continue prudent and do every thing that honor permits towards accommodation. Tis however to be feared that France successful will be too violent and imperious to meet on any admissible ground.
Congress are called to gether. I can give you no conjecture as to what will be done. Opinions are afloat. My idea is another attempt to pacify by negotiation, vigorous preparation for war, and defensive measures with regard to our Trade. But there never was a period of our affairs in which I could less foresee the course of things.
I believe there is no danger of want of firmness in the Executive. If he is not ill-advised he will not want prudence. I mean that I believe that he is himself disposed to a prudently firm course.

You know the map of our Senate. That of our house of Representatives is not ascertained. A small majority on the right side is counted upon. In Virginia it is understood that Morgan comes in place of Rutherford & Evans in place of Page. The whole result of the Virginia election is not known.
The conduct of France has been a very powerful medicine for the political disease of this Country. I think the Community improves in soundness.
Adieu God bless you
A Hamilton
April 8. 1797
R King Esq
